 In the Matter Of UKIAH PINE LUMBER COMPANY, INC. D/B/A HI-WAYLUMBER COMPANY,1 EMPLOYERandGENERAL TRUCK DRIVERS, WARE-HOUSEMEN & HELPERS, LOCAL 980, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA,A. F. L., PETITIONERCase No. 2O-RC-626.-Decided December 8, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Nathan R.Berke, a hearing officer.The hearing officer's ruling made at thehearing are free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.32.The Petitioner and the Intervenor, Lumber and Sawmill Work-ers,Local No. 2783, affiliated with the United Brotherhood of Car-penters and Joiners of America, AFL, are labor organizations claim-ing to represent certain employees of the Employer.The Employer's name appears as amended at the hearing.2The motion of the Intervenor to dismiss the petition because its contract with theEmployer is a bar to this proceeding is denied, for the reasons given in paragraph 3 below.Itsmotion to dismiss because of the alleged insufficiency of the Petitioner's showing ofinterest is also denied.The parties in a representation proceeding may not go behindthe Board's dc'-termination as to theprima facieshowing of interest.aHi-Way Lumber Company is an unincorporated division of Ukiah Pine Lumber Com-pany, Inc.It is engaged at Ukiah, California, in selling lumber and 'building materialsat retail, and in loading lumber transported from the Employer's mill onto railroad carsfrom a siding at Ukiah. The Employer's other divisions are engaged in lumbering andin operating a sawmill at points approximately 50 and 25 miles distant, respectively, fromUkiah.The Employer stipulated at the hearing that it is engaged in interstate commercein its lumbering and mill operations, with the reservation, however, that its businessoperated under the name of the Hi-Way Lumber Company is not so engaged.We find thatHi-Way Lumber Company is an integral part of the Employer's operations, and accordingly,that the Employer is engaged in commerce within the meaning of the Act.Spic/celmierCompany,83 NLRB 452;North Memphis Lumber Co.,Si NL1tB 745.S7 NLRB No. 70.468 HI-WAYLUMBER COMPANY4693.The question concerning representation :The Employer and the Lumber Workers contend that their contractof June 27,1946, which was automatically renewed on April 1, 1949,is a bar to this proceeding.The Petitioner contends that,the contractis not a bar because, among other reasons,it does not include theemployees in the retail lumber yard at Ukiah,which is the unit peti-tioned for here.The Lumber Workers was certified in March 1944, after a consentelection agreement,as the collective bargaining representative for allthe Employer's employees at its plant and logging operations in thevicinity of Potter Valley, California.In June 1946,the Employerand the Lumber Workers entered into a collective bargaining contractcovering the employees in the Employer'swoods and mill operations.The contract was automatically renewed in April 1947 and April 1949,without amendment to its coverage clause.Before May 1946, the Employer sold'a small amount of lumber atretail at its mill near Potter Valley, and used mill employees to loadlumber on railroad cars at Ukiah.In May 1946, it established a yardfor the retail sale of lumber and building materials,about a quartermile from the railroad siding where it loaded lumber for shipment.Carloaders from the mill at Potter Valley were transferred to Ukiah,and new employees were hired as yardmen for the retail establishment,under the supervision of the Employer's office manager at Ukiah.In support of its contention that the contract was meant to includethe yardmen and carloaders assigned to the lumber yard at Ukiah,the Lumber Workers asserts that there is frequent interchange of em-ployees between the mill and the lumber yard, that the yard employeesvoted in a union authorization election conductedby theBoard in May1948, and that it has bargained with the Employer concerning the yardemployees.The record discloses that all hiring and firing for the retail lumberyard is done by supervisorsat Ukiah.Employees are occasionallytransferred between the mill and the lumber yard for short periods oftime.The Employer's office manager who supervises the yard em-ployees testified that in preparing the list of employees eligible tovote in the union authorization election he listed the carloaders who areassigned to the lumber yard,but omitted the yardmen who saw, sort,and tally lumber and deliver it to customers by truck.Changes inwage rates of yard ' employees have followed the rates establishedfor mill employees,by negotiation between the Employer and theLumber Workers, but, .according to the Employer's officemanager,have been granted unilaterally by the Employer after new rates for .the mill employees have been established.While the matter is not 470DECISIONSOF NATIONAL.LABOR RELATIONS BOARDentirely free from doubt, we believe that the contracting parties, byfailing to amend the coverage clause of the contract in two successiverenewals, have not evinced an intention to include the yard employeeswithin the scope of the contract.Accordingly, we find that the exist-ing contract is not a bar to the present proceeding limited to thoseemployees 4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests a unit of truck drivers, carrier and stackerdrivers, lumber handlers, shipping and receiving clerks, and tally menemployed at the Employer's retail lumber yard at Ukiah, California.The Employer and the Intervenor contend that the only appropriateunit is one composed of all employees in the woods, mill, and lumberyard operations of the Employer.As the retail lumber yard em-ployees have not been included in the unit established by the LumberWorkers' contract, we shall, on the special facts in this case, conduct aseparate election among these employees to determine their desireswith respect to representation .5We shall therefore make no final unitdetermination at this time, but shall first ascertain the desires of theemployees involved as expressed in the election to be conducted in thevoting group described below :All truck drivers, carrier and stacker drivers, lumber handlers, ship-ping and receiving clerks, and tally men employed at the Employer'sretail lumber yard at Ukiah, California, excluding clerical employeesand all supervisors as defined by the Act.If a majority of the employees in the voting group described abovevote for the Intervenor, they will be taken to have indicated theirdesire to be bargained for as part of the unit of logging and millemployees which the Intervenor presently represents. If a majorityvote for the Petitioner, they will be taken to have indicated their desireto constitute a separate unit.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by*Inspiration consolidated CopperCo.,81 NLRB 1377;Victor Electric Company, 79NLRB 373;andDazey Corporation,77NLRB 408.U FlodinLumberCo., 82 NLRB 889 ;The CityIce &FuelCompany,73NLRB 903; andWillametteValley Lumber Company,69NLRB 1141.e The Employer and the Intervenorwould postpone the election until theEmployer'scontemplated expansionof the retail lumber yardis completed.As thiswas estimated tobe within 60 to 90 daysfrom the hearing,and that periodis now substantially completed,we shall direct an election in accordance with our usual rule. HI-WAY LUMBER COMPANY471secret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargain-ing, by General Truck Drivers, Warehousemen & Helpers, Local980, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, A. F. L., or by Lumber and SawmillWorkers, Local No. 2783, affiliated with the United Brotherhood ofCarpenters and Joiners of America, AFL, or by neither.